DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2022 has been entered.  Claims 1 – 25 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
In Re Claim 1, the phrases “the first end wall and the second end wall are both located directly between the first diaphragm and the second diaphragm”, “a drive nut located around the screw shaft and directly between the first and the second diaphragms”, “a plurality of rolling elements arrayed around the screw shaft and located directly between the first and the second diaphragms” constitute new matter because the phrase “directly between” is being interpreted as meaning that there is direct contact of the in-between element with the elements that surround it (see Merriam Webster dictionary definition of “directly”).  For example, applicant’s screw shaft makes direct contact with the first and second diaphragms, therefore the screw shaft is directly between the first and second diaphragms.  Not all the recited elements in the aforementioned phrases makes direct contact with the in-between element.
In Re Claim 16, the phrases “a drive nut located around the screw shaft and directly between the first and the second diaphragms”, “a plurality of rolling elements arrayed around the screw shaft and located directly between the first and the second diaphragms”, “a first bearing located directly between the first diaphragm and the second diaphragm”, “a second bearing located directly between the first diaphragm and the second diaphragm” and “a portion of the first end wall is disposed directly between the first outer race and the first diaphragm” constitute new matter because the phrase “directly between” is being interpreted as meaning that there is direct contact of the “in-between element” with the elements that surround it (see Merriam Webster dictionary definition of “directly”).  For example, applicant’s screw shaft makes direct contact with the first and second diaphragms, therefore the screw shaft is directly between the first and second diaphragms.  Not all the recited elements in the aforementioned phrases makes direct contact with the “in-between element”.
In Re Claim 21, the phrases “a drive nut located around the screw shaft and directly between the first and the second diaphragms”, “a plurality of rolling elements arrayed around the screw shaft and located directly between the first and the second diaphragms” constitute new matter because the phrase “directly between” is being interpreted as meaning that there is direct contact of the “in-between element” with the elements that surround it (see Merriam Webster dictionary definition of “directly”).  For example, applicant’s screw shaft makes direct contact with the first and second diaphragms, therefore the screw shaft is directly between the first and second diaphragms.  Not all the recited elements in the aforementioned phrases makes direct contact with the “in-between element”.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, the phrases “the first end wall and the second end wall are both located directly between the first diaphragm and the second diaphragm”, “a drive nut located around the screw shaft and directly between the first and the second diaphragms”, “a plurality of rolling elements arrayed 
In Re Claim 16, the phrases “a drive nut located around the screw shaft and directly between the first and the second diaphragms”, “a plurality of rolling elements arrayed around the screw shaft and located directly between the first and the second diaphragms”, “a first bearing located directly between the first diaphragm and the second diaphragm”, “a second bearing located directly between the first diaphragm and the second diaphragm” and “a portion of the first end wall is disposed directly between the first outer race and the first diaphragm” are indefinite because the phrase “directly between” is being interpreted as meaning that there is direct contact of the “in-between element” with the elements that surround it (see Merriam Webster dictionary definition of “directly”).  For example, applicant’s screw shaft makes direct contact with the first and second diaphragms, therefore the screw shaft is directly between the first and second diaphragms.  Not all the recited elements in the aforementioned phrases makes direct contact with the “in-between element”.  For the purpose of prior art analysis, as best understood, the phrase “directly between” will be treated the same way as the word “between”.
In Re Claim 21, the phrases “a drive nut located around the screw shaft and directly between the first and the second diaphragms”, “a plurality of rolling elements arrayed around the screw shaft and located directly between the first and the second diaphragms” are indefinite because the phrase 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 15, 17 – 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (PG Pub US 20180223817 A1) in view of Spadafora (PG Pub US 20030000765 A1) and further in view of Peters (PG Pub US 20120065457 A1).


    PNG
    media_image1.png
    879
    1026
    media_image1.png
    Greyscale

First annotated Figure 5 of Turner

    PNG
    media_image2.png
    671
    739
    media_image2.png
    Greyscale

Second annotated Figure 5 of Turner

    PNG
    media_image3.png
    888
    740
    media_image3.png
    Greyscale

Third annotated Figure 5 of Turner
In Re Claim 1, Turner discloses A displacement pump (see First annotated Figure 5 above) for pumping a fluid, the pump comprising: a pump body comprising a central portion, a first end wall 
Turner is silent with regards to the details of the drive unit, such as a motor, stator, nut and plurality of rolling elements.

    PNG
    media_image4.png
    622
    985
    media_image4.png
    Greyscale

Annotated Figure 8 of Spadafora

    PNG
    media_image5.png
    569
    743
    media_image5.png
    Greyscale

Annotated Figure 7 of Spadafora
However, Spadafora discloses A displacement pump for pumping a fluid (the piston 170 and cylinder 168 in Figure 8 form a positive displacement pump, when the piston 170 moves towards the end 176 of the cylinder, it reduces cylinder volume between the piston 170 and end 176 which causes hydraulic fluid in the cylinder to be displaced out of the cylinder and into fluid line 31 – paragraph [0028], Lines 4 – 5), the pump comprising: a pump body comprising a central portion (portion of 142/144 annotated above), a first end wall (154) having a first central aperture (through which screw shaft 150 extends), and a second end wall (152) having a second central aperture (through which screw shaft 150 extends), the central portion defining a motor housing (for motor 142), and wherein the first end wall (154) and the second end wall (152) are removably mounted to the motor housing (the end walls have apertures as shown in Figure 7 which are typically for bolts which connect the end walls to 

    PNG
    media_image6.png
    666
    1215
    media_image6.png
    Greyscale

Annotated Figure 5 of Turner and Figure 8 of Spadafora
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to use the drive assembly of Spadafora including the motor, end walls and screw shaft of Spadafora in the displacement pump of Turner since such drive assemblies are known to be suitable for electrically operated displacement pump assemblies. 
Turner/Spadafora is silent with regards to a plurality of rolling elements arrayed around the screw shaft that engage the nut with the screw shaft.
However, Peters discloses a displacement pump (Figure 3) having a plurality of rolling elements (ball bearings in paragraph [0048]) arrayed around the screw shaft (36, Figure 2) and located directly between the first (88) and the second (90) diaphragms (Figure 3 and paragraph [0058]), the plurality of rolling elements (ball bearings in paragraph [0048]) engaging both of the drive nut (32, Figure 2) and the screw shaft (36, Figure 2) and configured to transmit rotational motion from the drive nut (32, Figure 2) to the screw shaft (36, Figure 2) while the plurality of rolling elements (ball bearings in paragraph [0048]) roll around the screw shaft (36, Figure 2) to cause the screw shaft (36, Figure 2) to linearly translate along the pump axis (paragraphs [0048] and [0050]; Figures 2 and 3); the rotor (24, 32; Figure 2) axially overlapping the screw shaft (36, Figure 2) and the plurality of rolling elements (paragraph [0048] and Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the nut of Turner / Spadafora to incorporate a plurality of rolling elements as taught by Peters for the purpose of reducing friction between the screw shaft and the cooperating drive nut.

In Re Claim 2, Turner, Spadafora and Peters disclose all the limitations of Claim 1, although Turner and Spadafora do not disclose rolling elements, however, Peters discloses that the drive nut (32, Figure 2) includes inner threading that rotates with the rotor (24, 32; Figure 2) (paragraph [0048]); and the screw shaft (36, Figure 2) includes outer threading (paragraph [0048]); each rolling element of the plurality of rolling elements (ball bearing in paragraph [0048]) is configured to interface with both of the inner threading and the outer threading (Figure 2 or 3; paragraph [0048]); and the inner threading does not contact the outer threading (because they are separated by the plurality of bearing balls disclosed in paragraph [0048] and Figure 2 or 3) (Figures 1 and 3; paragraph [0048]). 

In Re Claim 3, Turner, Spadafora and Peters disclose all the limitations of Claim 1, although Turner and Spadafora do not disclose rolling elements, however, Peters discloses the screw shaft (36, Figure 2) extends within each of the rotor (24, 32; Figure 2) and the stator (25, paragraph [0047] and Figure 2 and 3); the screw shaft (36, Figure 2), the plurality of rolling elements (ball bearings in paragraph [0048]), and the rotor (24, 32; Figure 2) are coaxially aligned along the pump axis (central axis of screw shaft 36 depicted in Figures 2 and 3); and the screw shaft (36, Figure 2), the plurality of rolling elements (ball bearings in paragraph [0048]), and the rotor (24, 32; Figure 2) are arranged directly radially outward from the pump axis in the order; the screw shaft (36, Figure 2), then the plurality of rolling elements (ball bearings in paragraph [0048]), and then the rotor (24, 32; Figure 2) (Figure 2 or 3).

In Re Claim 4, Turner, Spadafora and Peters disclose all the limitations of Claim 1, although Turner does not disclose a screw shaft, however, Peters further discloses that the rotor (24, 32) turns in a first rotational direction to drive the screw shaft (36) linearly along the pump axis in a first direction (paragraph [0050]) to simultaneously move the first diaphragm (90) through a pumping stroke and the second diaphragm (88) through a suction stroke (the strokes are disclosed by diaphragms 180a and 180a’ of Turner), and the rotor (24, 32) turns in a second rotational direction to drive the screw shaft (36) linearly along the pump axis in a second direction (paragraph [0051]) to simultaneously move the first diaphragm (90) through a suction stroke and the second diaphragm (88) through a pumping stroke (the strokes are disclosed by diaphragms 180a and 180a’ of Turner) (paragraphs [0050],[0051], [0057]-[0059]; Figures 2 and 3).

In Re Claim 5, Turner, Spadafora and Peters disclose all the limitations of Claim 1, although Turner and Spadafora do not disclose rolling elements, however, Peters discloses the plurality of rolling elements (ball bearings in paragraph [0048]) are arranged in an elongate annular array (Figures 2 and 3 

In Re Claim 6, Turner, Spadafora and Peters disclose all the limitations of Claim 1, and although they do not explicitly disclose a diaphragm plate, it is well known (MPEP 2144.03) that the first diaphragm of Turner includes a diaphragm plate connected to the screw shaft (119 would be the screw shaft of Spadafora in the modified apparatus) and a flexible membrane extending radially outward relative to the diaphragm plate.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the diaphragms of Turner / Spadafora to include a well known diaphragm plate for the purpose of connecting the screw shaft to the diaphragm.

In Re Claim 7, Turner, Spadafora and Peters disclose all the limitations of Claim 1, although Turner does not disclose bearings, however, Spadafora further discloses that the rotor (146) is supported by a first bearing (156 on the left of Figure 8) and a second bearing (156 on the right of Figure 8); the first bearing (156) is capable of supporting both axial and radial forces (in order for the nut and screw shaft to operate as disclosed); and the second bearing (156 is capable of supporting both axial and radial forces (in order for the nut and screw shaft to operate as disclosed) (paragraphs [0027],[0028]; and Figure 8).

In Re Claim 15, Turner, Spadafora and Peters disclose all the limitations of Claim 7, although Turner does not disclose bearings, however, Spadafora further discloses that the first bearing (156 on 

In Re Claim 17, Turner, Spadafora and Peters disclose all the limitations of Claim 1, although Turner does not disclose a stator, however, Spadafora further discloses that the stator (“windings” in paragraph [0020]) is configured to drive the rotor (146) in both a first rotational direction and a second rotational direction opposite the first rotational direction (see paragraphs [0050],[0051] of Peters) to drive reciprocation of the screw shaft (150).

In Re Claim 18, Turner, Spadafora and Peters disclose all the limitations of Claim 1, although Turner and Spadafora do not disclose a drive nut, however, Peters discloses that the drive nut (32, Figure 2) does not directly contact the screw shaft (36, Figure 2) due to the presence of intermediate ball bearings (paragraph [0048] and Figures 2 and 3).

In Re Claim 19, Turner, Spadafora and Peters disclose all the limitations of Claim 1, and Turner further discloses that the screw shaft (119 would be the screw shaft of Spadafora in the modified apparatus) is prevented from being rotated by a rotational output of the electric motor (of Spadafora) by being rotationally fixed with respect to the first diaphragm (108a) (119 is fixed to 108a as shown in Figure 5, therefore the shaft 119 cannot rotate).

In Re Claim 22, Turner, Spadafora and Peters disclose all the limitations of Claim 1, although Turner does not disclose end walls, however, Spadafora further discloses that both of the first end wall 

In Re Claim 23, Turner, Spadafora and Peters disclose all the limitations of Claim 1, although Turner does not disclose a screw shaft, however, Spadafora further discloses that the screw shaft (150) comprises a section having external threading (paragraph [0027]; and Figure 8).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Conti (WIPO document WO 9012962 A1 provided in Applicant’s IDS filed 05/06/2021) in view of Peters (PG Pub US 20120065457 A1).
 
    PNG
    media_image7.png
    833
    1150
    media_image7.png
    Greyscale


In Re Claim 16, Conti discloses A displacement pump (Figure 2) for pumping a fluid (Page 6, Line 9), the pump comprising: an upstream inlet manifold (114); a downstream outlet manifold (116) (Page 7, Lines 10 – 15 and Figure 2); a first diaphragm (1) configured to flex to displace the fluid through a first process fluid chamber (11) to the downstream outlet manifold (116), the first process fluid chamber (11) receiving the fluid from the upstream inlet manifold (114); a second diaphragm (2) configured to flex to displace the fluid through a second process fluid chamber (10) to the downstream outlet manifold (116), the second process fluid chamber (10) receiving the fluid from the upstream inlet manifold (114), wherein fluid output from the first process fluid chamber (11) and the second process fluid chamber (10) are combined in the downstream outlet manifold (116) (Page 7, Lines 10 – 15 and Figure 2); a pump body comprising a central portion (18), a first end wall (25; Page 9, Line 19; note that the specification lists “25” as a different element from “26” but Figure 2 shows two labels “26” – one of which should have been “25”) having a first central aperture, and a second end wall (26; Page 9, Line 19; Figure 2) having a second central aperture (Page 9, Line 5 and Figure 2), the central portion (18) defining a motor housing (Page 8, Lines 29 – 30 and Figure 2) and located between the first diaphragm (1) and the second diaphragm (2) (Page 8 Lines 1 – 4 and Figure 2); a screw shaft (3) located directly between the first (1) and the second (2) diaphragms, the screw shaft (3) connected to both of the first (1) and the second (2) diaphragms such that movement of the screw shaft (3) along a pump axis (120) flexes both the first (1) and the second (2) diaphragms to displace the fluid (Page 7, Lines 20 – 27 and Figure 2), the screw shaft (3) configured to be moved through the first central aperture of the first end wall (25) and the second central aperture of the second end wall (26) (Page 8 Line 34 – Page 9, Line 5 and Figure 2); 

    PNG
    media_image8.png
    729
    1085
    media_image8.png
    Greyscale

Annotated Figure 2 of Conti
a drive nut (21) located around the screw shaft (3) and directly between the first (1) and the second (2) diaphragms (Page 9, Lines 1 – 6 and Figure 2), the drive nut (21) including a nut body, a first nut end extending axially from a first end of the nut body, a second nut end extending axially from a second end of the nut body, a first nut notch formed at an interface between the nut body and the first nut end, and a second nut notch formed at an interface between the nut body and the second nut end (see annotated Figure 2 above); an electric motor (108) disposed within the motor housing (18) and including a stator (19A, 19) and a rotor (21, 20) separated by an air gap (the stator and rotor must be separated by an air gap between 19 and 20) disposed radially between the stator (19A, 19) and the rotor (21, 20), the rotor (21, 20) configured to rotate coaxial with the pump axis (120), the rotor (21, 20) axially overlapping the screw shaft (3), the rotor (21, 20) connected to the drive nut (21, see annotated portion which represents the rotor) such that the drive nut rotates with the rotor (Page 9, Lines 6 – 7 and Figure 2); a 
Conti does not disclose a plurality of rolling elements.
However, Peters discloses a displacement pump (Figure 3) having a plurality of rolling elements (ball bearings in paragraph [0048]) arrayed around the screw shaft (36, Figure 2) and located directly between the first (88) and the second (90) diaphragms (Figure 3 and paragraph [0058]), the plurality of rolling elements (ball bearings in paragraph [0048]) engaging both of the drive nut (32, Figure 2) and the screw shaft (36, Figure 2) and configured to transmit rotational motion from the drive nut (32, Figure 2) to the screw shaft (36, Figure 2) while the plurality of rolling elements (ball bearings in paragraph 

    PNG
    media_image9.png
    568
    685
    media_image9.png
    Greyscale

Annotated Figure 3 of Peters
the first bearing (see annotated figure 3 above) and second bearing (see annotated figure 3 above) located radially inward of the air gap (see annotated figure 3 above) and radially outward of the plurality of rolling elements (see annotated figure 3 above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the nut of Conti to incorporate a plurality of rolling elements as taught by Peters for the purpose of reducing friction between the screw shaft and the cooperating drive nut.
Conti only discloses one permanent magnet, and not a permanent magnet array.
However, Peters discloses a permanent magnet array (i.e more than one magnet – 24, see paragraph [0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the permanent magnet of Conti with a permanent magnet array (plurality of magnets) as taught by Peters because it has been held that mere duplication of essential parts of a device involves routine skill in the art – St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Although Conti discloses that the first/second inner race of first/second bearing is disposed in the first/second nut notch, and the first/second end wall includes a first/second wall notch receiving the first/second outer race of the first/second bearing, however, Conti does not disclose that the first/second wall notch is oriented axially inward towards the electric motor such that a portion of the end wall is disposed between the first outer race and the first diaphragm.

    PNG
    media_image10.png
    996
    1058
    media_image10.png
    Greyscale

First annotated Figure 3 of Peters

    PNG
    media_image11.png
    949
    1059
    media_image11.png
    Greyscale

Second annotated Figure 3 of Peters

    PNG
    media_image12.png
    571
    797
    media_image12.png
    Greyscale

Third annotated Figure 3 of Peters
However, Peters discloses that the drive nut including a nut body, a first nut end extending axially from a first end of the nut body, a second nut end extending axially from a second end of the nut body, a first nut notch formed at an interface between the nut body and the first nut end, and a second nut notch formed at an interface between the nut body and the second nut end (see First annotated Figure 3 of Peters above);
wherein the first inner race of the first bearing is disposed in the first nut notch formed on the drive nut, the first nut notch oriented axially outward from the electric motor and towards the first diaphragm (90); wherein the second inner race of the second bearing is disposed in the second nut notch formed on the drive nut, the second nut notch oriented axially outward from the electric motor and towards the second diaphragm (88) (paragraphs [0057]-[0059]; also see Second annotated Figure 3 of Peters above); 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the first / second end walls of Conti such that the first / second wall notches are oriented axially inward towards the electric motor and a portion of the first end wall is disposed directly between the first outer race and the first diaphragm as taught by Peters because the modification is merely an alternate solution to rotatably mount the screw shaft to the end walls, and it is a matter of choosing from two identified solutions: one being disclosed by Conti and the other being disclosed by Peters; and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the skill level of one having ordinary skill in the art – "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This is a rationale that can be used to support a conclusion of obviousness (MPEP 2141 section III rationale E).


Claims 8 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (PG Pub US 20180223817 A1) in view of Spadafora (PG Pub US 20030000765 A1) and in view of Peters (PG Pub US 20120065457 A1) and further in view of Phillips (US Patent 1,926,403 A).

In Re Claims 8 and 9, Turner, Spadafora and Peters disclose all the limitations of Claim 7, however, they do not disclose that an array of rollers is oriented at an angle.
However, Figure 1 of Phillips discloses that the first bearing (B3) and the second bearing (B2) includes an array of rollers (B4), each roller orientated along an axis of the roller (B4) at an angle such that the axis of the roller is neither parallel nor orthogonal to the pump axis (the rollers are tapered, therefore their axis is inclined to the central axis of “A”, and are therefore neither parallel or orthogonal). The first (B3) and second (B2) bearings are tapered roller bearings (Page 1, Column 2, Line 71).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate tapered roller bearings as taught by Phillips as the bearings of Turner / Spadafora / Peters because tapered roller bearings are capable of supporting both axial and radial forces.

In Re Claim 10, Turner, Spadafora and Peters disclose all the limitations of Claim 7, although Spadafora discloses that the bearings (156) are mounted to the stator housing (142/144 via end walls 154 and 152), however, it does not disclose a locking nut.
However, Figure 1 of Phillips discloses a first bearing (B3) and a second bearing (B2) mounted to a stator housing (B1), and a locking nut (B5) connected to a stator housing (B1), the locking nut (B5) preloading the first bearing (B3) and the second bearing (B2) (Page 1, Column 2, Lines 71 — 81).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the locking nut as taught by Phillips into the section of the stator housing that supports the first bearing and second bearing of Turner / Spadafora / Peters for the purpose of maintaining a desired pressure to hold the bearings in proper working relation.

    PNG
    media_image13.png
    371
    604
    media_image13.png
    Greyscale

Annotated Figure 1 of Phillips
In Re Claim 11, Tuner, Spadafora, Peters and Phillips disclose all the limitations of Claim 10, although Tuner, Spadafora and Peters do not disclose a locking nut, however, Phillips discloses the locking nut (B5) is disposed adjacent to the first bearing (B3) and engages an outer race (B3 as depicted in the annotated figure above — the left edge of B5 contacts B3) of the first bearing (B3).

In Re Claim 12, Turner, Spadafora, Peters and Phillips disclose all the limitations of Claim 10, although Turner, Spadafora and Peters do not disclose a locking nut, however, Phillips discloses the locking nut (B5) is connected to the stator housing (B1) by a threaded interface (Page 1, Column 2, Lines 73 — 74).

In Re Claim 13, Turner, Spadafora, Peters and Phillips discloses all the limitations of Claim 10, although Turner, Spadafora and Peters do not disclose a locking nut, however, as shown in Figure 1, Phillips depicts that the locking nut (B5) supports a grease cap (BQ) of the first bearing (B3) (the structure of BY is similar to grease seal ring B7 described on Page 1, Column 2, Lines 80 — 83; see Page 1, Column 2, Lines 87 — 89; a grease seal ring reads on a grease cap as claimed).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (PG Pub US 20180223817 A1) in view of Spadafora (PG Pub US 20030000765 A1) and in view of Peters (PG Pub US 20120065457 A1) and further in view of Kawasaki (PG Pub US 20020153794 A1).
In Re Claim 14, Turner, Spadafora and Peters disclose all the limitations of Claim 7, although Peters discloses an annular array of magnets (24) and Spadafora discloses bearings (156), however, Turner, Spadafora and Peters do not disclose that at least part of the bearings are radially within the annular array of magnets.
However, the Figure 4 embodiment of Kawasaki discloses a first bearing (30a is a tapered roller bearing and can therefore withstand axial and radial forces), a second bearing (30b is a tapered roller bearing and can therefore withstand axial and radial forces) that support a hollow rotating member (11) onto a stator housing (40). As claimed, at least part of each of the first bearing (80a) and the second bearing (30b) are radially within (as depicted) an annular array of magnets (13, paragraph [0102]) supported by the rotor (12) (paragraph [0122]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the rotor of Turner / Spadafora / Peters such that at least part of each of the first bearing and the second bearing are radially within an annular array of magnets .


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (PG Pub US 20180223817 A1) in view of Spadafora (PG Pub US 20030000765 A1) and in view of Peters (PG Pub US 20120065457 A1) and further in view of Wilke (US Patent 4,366,723 A).
In Re Claim 20, Turner, Spadafora and Peters disclose all the limitations of Claim 1, however, they do not disclose a lubricant pathway extending axially through the screw shaft body.
However, Wilke discloses a drive nut (1) and a screw shaft (2, 12), wherein the screw shaft (2, 12) includes: a screw body (every object must have a body); and a lubricant pathway (22) extending axially through the screw body (2) and further having an outlet (11) radially (11 extends perpendicular to 22, therefore it extends in a radial direction) within the rotor (implied drive for the nut 1), the lubricant pathway (22) configured to provide lubricant (Column 3, Line 20) to a space (23) radially between the screw shaft (2, 12) and the drive nut (1) to lubricate the screw shaft (2, 12) and the drive nut (1) (Column 3, Lines 22 — 24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the screw shaft of Turner / Spadafora / Peters to incorporate a lubricant pathway extending axially through the screw body with an outlet extending radially as taught by Wilke because the pathway provides a passage to lubricate the screw - nut interface.


Claims 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Conti (WIPO document WO 9012962 A1 provided in Applicant’s IDS filed 05/06/2021) in view of Sakaguchi (PG Pub US 20140260746 A1) and further in view of Kawasaki (PG Pub US 20020153794 A1).

    PNG
    media_image7.png
    833
    1150
    media_image7.png
    Greyscale

Annotated Figure 2 of Conti
In Re Claim 21, Conti discloses A pump (Figure 2) for pumping a fluid (Page 6, Line 9), the pump comprising: an upstream inlet manifold (114); a downstream outlet manifold (116) (Page 7, Lines 10 – 15 and Figure 2); a first diaphragm (1) configured to flex to displace the fluid through a first process fluid chamber (11) to the downstream outlet manifold (116), the first process fluid chamber (11) receiving the fluid from the upstream inlet manifold (114); a second diaphragm (2) configured to flex to displace the fluid through a second process fluid chamber (10) to the downstream outlet manifold (116), the second process fluid chamber (10) receiving the fluid from the upstream inlet manifold (114), wherein 
Conti does not disclose that the nut has an internal ball return and a plurality of rolling elements.
However, Sakaguchi discloses and an electric motor (3) which drives a rotor (9) configured to rotate coaxial with the pump axis (“X”) (paragraphs [0041]-[0043] and Figure 1), the rotor (9) is integral with a drive nut (10, 12), the rotor (9) axially overlapping the screw shaft (22) and the plurality of rolling elements (24) (paragraph [0044] and Figure 1), the drive nut (10, 12) comprising a body and an internal ball return (49) extending within the body of the drive nut (10, 12) (paragraph [0050] and Figure 3); a plurality of rolling elements (24) arrayed around the screw shaft (22), the plurality of rolling elements (24) engaging both of the drive nut (10, 12) and the screw shaft (22) and configured to transmit rotational motion from the drive nut (10, 12) to the screw shaft (22) while the plurality of rolling elements (24) roll around the screw shaft (22) to cause the screw shaft (22) to linearly translate along the pump axis (“X”) (paragraph [0041] and Figures 1 and 3); the rotor (9) connected to the drive nut (10, 12) such that the drive nut (10, 12) rotates with the rotor (9) (paragraph [0043] and Figure 1); wherein 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the nut of Conti to incorporate a plurality of rolling elements and an internal ball return as taught by Sakaguchi for the purpose of reducing friction between the screw shaft and the cooperating drive nut.
Conti discloses one permanent magnet (20) on an outer radial side of the rotor body, so Conti and Sakaguchi do not disclose an array of permanent magnets (i.e. more than one magnet).
However, Kawasaki discloses a permanent magnet array (i.e more than one magnet – 13, see paragraph [0102], Figures 2 and 4) mounted on a magnet holder (12, paragraph [0102]), the magnet holder (12) is being designated the rotor body.  Therefore, Kawasaki discloses an array of permanent magnets (13) mounted on an outer radial side of the rotor body (12), the rotor body (12) extending radially inward from the outer radial side as shown in Figure 17.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the permanent magnet of Conti/Sakaguchi with a permanent magnet array (plurality of magnets) on a magnet holder as taught by Kawasaki because it has been held that mere duplication of essential parts of a device involves routine skill in the art – St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In Re Claim 24, Conti, Sakaguchi and Kawasaki disclose all the limitations of Claim 21, and Conti further discloses that the rotor body (20) interfaces with the nut body (21) at an annular interface 

In Re Claim 25, Conti, Sakaguchi and Kawasaki disclose all the limitations of Claim 24, although Conti does not disclose that the rotor body extends radially outward of the first and second bearing, however, Kawasaki further discloses in the Figure 17 embodiment that the rotor body (12) extends radially from the nut body (11) such that the outer radial side of the rotor body (12) is disposed radially outward of the first bearing (30a) and the second bearing (similar to 30a on the right but it is not labeled).  Note that the Figure 4 embodiment also discloses that the rotor body (12) extends radially from the nut body (11) such that the outer radial side of the rotor body (12) is disposed radially outward of the first bearing (30a) and the second bearing (30b).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the rotor body of Conti / Sakaguchi such that it extends radially outward of the first bearing and second bearing as taught by Kawasaki because such a change only requires changing the size of a component since such a modification would have involved a mere change in the size of a component (rotor body).  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955). Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Response to Arguments

Applicant has argued on Page 14 of Applicant’s Response that  “However, there are no teachings in Conti or Peters that would lead a person having ordinary skill in the art to modify the disclosure of Conti to add end wall notches receiving the outer races. Conti specifically discloses the use of spring retainers 30, 31 to support the bellows 9 on the outer axial sides of the bearings. The bellows could not be supported if Conti were modified by Peters”.
Examiner’s Response: The spring retainers (30, 31) of Conti do not make any contact with the outer axial sides of the bearings (23, 24), nor do they rely on any portion of the bearings (23, 24) for support as alleged.  Applicant has not provided any reference to the specification of Conti where it explicitly states that an axial outer side of the bearings is relied upon for supporting the bellows.  The purpose of the spring retainers (30, 31) is to secure the end walls (25, 26) and the bellows (9) as stated on Page 11, Line 32 – Page 12, Line 2, and has nothing to do with the bearings (23, 24).  Therefore, the modification of Peters to Conti would not interfere with supporting the bellows.

Applicant has argued on Page 15 of Applicant’s Response that “Further, the bearings 24 of Conti are disposed on portions of the rotor spindle that project axially outward. The bearings are spaced axially from any interface between a body of the rotor spindle and the projections that support the bearings. As such, the bearings 24 do not interface with a "nut notch on the drive nut"”.

    PNG
    media_image10.png
    996
    1058
    media_image10.png
    Greyscale

Annotated excerpt of Figure 3 of Peters
Examiner’s Response: Conti is being modified by Peters to teach this limitation, Peters clearly discloses that the depicted bearings interface with the designated nut notch on the drive nut as illustrated in the annotated figure above.  Therefore, the argument related to Conti is moot.

Applicant has argued on Page 15 of Applicant’s Response that “As such Conti fails to teach that the first end wall braces the outer race such that a portion of the first end wall is disposed directly between the first outer race and the first diaphragm”.

    PNG
    media_image12.png
    571
    797
    media_image12.png
    Greyscale

Annotated Figure 3 of Peters
Examiner’s Response: Peters is being relied upon for this teaching, see annotated figure above.

Applicant has argued on Page 16 of Applicant’s Response that “Conti does not disclose “a rotor body connected to the nut body of the drive nut”.

    PNG
    media_image14.png
    696
    854
    media_image14.png
    Greyscale

Annotated Figure 2 of Conti
Examiner’s Response: Spindle (21) of Conti is being designated the nut body and (20) is being designated the rotor body, see annotated figure 2 of Conti above.

Applicant has argued on Page 16 of Applicant’s Response that “Sakaguchi discloses a ball screw and an internal ball return. The motor 3 of Sakaguchi is connected to the ball screw through a series of gears external to the motor 3 and the ball screw. Sakaguchi contains no disclosure regarding the configuration of the motor or of a rotor and drive nut.  Neither Conti nor Sakaguchi provide any teachings regarding a rotor body and nut body and the location of an internal ball return relative to those components. The Advisory Action points to various locations in Conti and alleges that a ball return 
Examiner’s Response: In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., a location of an internal ball return relative to the rotor body and the nut body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is attacking the Conti and Sakaguchi references individually for not disclosing specific limitations that the examiner is not relying upon in those references.  Sakaguchi is only being relied on for the plurality of rolling elements and the ball return mechanism.  The only place the ball return mechanism of Sakaguchi can be incorporated in Conti is in the spindle (21) next to the screw (3) of Conti.  The balls of Sakaguchi must exit the screw-nut interface into the adjacent nut (10, 12) of Sakaguchi, therefore the balls at the screw-nut interface in the modified apparatus of Conti must exit into the adjacent nut – which must be the spindle (21) of Conti.  The spindle (21) of Conti is analogous to the nut (10, 12) of Sakaguchi. Further, as it has been held, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, it is within the general knowledge of one of ordinary skill in the art to provide an appropriate return path for the balls.


The rest of Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746            

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746